DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-20. The examined Claims are 1-20, with Claims 1-16 being amended herein, and Claims 17-20 being newly added.

Response to Arguments

	Per Applicant’s amendments to the Claims the previous objections of record and rejections of record under 35 U.S.C. 112(b) are hereby withdrawn (with the exception of certain previous rejections of record with respect to Claim 16 to which Applicant did not respond, as described below). It is also noted that the previous rejections of record under 35 U.S.C. 112(b) with respect to Claim 15 are withdrawn especially in light of the instant Specification’s description of various types of “asymmetric” assemblies (See, for example. [0090]-[0097] of Applicant’s own PG. Pub.)

	Furthermore, Applicant presents arguments in favor of the instant Claims versus the prior art of record (namely the disclosure of Huang, as modified by Liu) (Pages 7-10 of Remarks). In particular, Applicant argues that modifying Huang based on the disclosure Liu in the manner set forth in the 

	While Applicant’s arguments are acknowledged they are not found to be persuasive.

	First, it is noted that while Applicant alleges that ionic liquids (and therefore the ionic liquid of Liu) are corrosive to aluminum supports, Applicant supports said position with (1) the disclosure of Kühnel and (2) Figure 2 and Page 27 Lines 1-17 of the instant Specification. Regarding the disclosure of Kühnel as described by Applicant, Kühnel’s evaluations on the susceptibility of aluminum current collectors to corrosion is based on the ionic liquids PYR14TFSI and PYR14FSI. Furthermore, regarding Figure 2 and Page 27 Lines 1-17 of the instant Specification as described by Applicant, the corrosion of aluminum supports is demonstrated in the context of the ionic liquid lithium bis(trifluoromethylsulphonyl)amide. However Liu discusses the use and associated benefits of ([BMI][BF4]) as opposed to PYR14TFSI, PYR14FSI, or lithium bis(trifluoromethylsulphonyl)amide. In other words, Liu teaches a materially different ionic liquid than those discussed in Kühnel and the instant 14TFSI, PYR14FSI, or lithium bis(trifluoromethylsulphonyl)amide are directly shared by ([BMI][BF4]). Furthermore, while Applicant presents said general argument that ionic liquids (and therefore the ionic liquid of Liu) are corrosive to aluminum supports, neither Kühnel nor Applicant teaches, suggests, or otherwise provides clear evidence that the behavior of PYR14TFSI, PYR14FSI, or lithium bis(trifluoromethylsulphonyl)amide is specifically indicative of the behaviors of all ionic liquids (including the allegation that the ([BMI][BF4]) of Liu would specifically diminish storage capacity/cyclability characteristics due to aluminum corrosion in Huang). Thus, modifying Huang with Liu would not render the electrode, supercapacitor, and associated methods of manufacturing the electrode and supercapacitor unsatisfactory for their respective intended purposes.

	Accordingly, the previous prior art rejections of record are generally maintained, as described below. Furthermore, slightly modified (e.g. in view of a clarifying amendment) and/or new grounds of rejection are presented below as necessitated by Applicant’s amendments to the Claims (e.g. rejections associated with newly presented Claims 17-20). 

Claim Objections

Claim 2 is objected to because of the following informalities: for sake of consistency (e.g. with Claims 3-10), the preamble “The method for preparation according to claim 1” should be written as “The method according to claim 1.” Appropriate correction is required.

Claim 10 is objected to because of the following informalities: for sake of clarity, the phrase “comprises up to 99% wt.” should be written as “comprises up to 99 wt%.” Appropriate correction is required.

Claim 18 is objected to because of the following informalities: for sake of consistency (e.g. with Claim 13), the phrase “nanotubes per square centimeter” should be written as “nanotubes per square centimeter of electrode.” Appropriate correction is required.

Claim 19 is objected to because of the following informalities: for sake of consistency (e.g. with Claim 13), the phrase “nanotubes per square centimeter” should be written as “nanotubes per square centimeter of electrode.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the phrase “said method of deposition by electrochemical process…” While 

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the use of the electrode as a “positive/negative” electrode. Accordingly, Claim 14 is rendered particularly indefinite insofar as it is unclear if “positive/negative” means that the electrode may be used as a positive electrode, a negative electrode, or both. For purposes of examination, it will be assumed that the electrode may be used as a positive and/or negative electrode. Proper clarification is required.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitations “the different steps” and "the assembly." There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, it will be assumed that the method of Claim 16 includes steps to assemble the two electrode and the electrolyte. Proper clarification is required.
Furthermore, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (See MPEP § 2173.05(d)). For the 

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 states that the instantly claimed viscosity is based on “standard conditions of temperature and pressure.” Accordingly, Claim 17 is rendered particularly indefinite insofar as it is unclear what temperature and pressure are considered to be of standard condition. While it is noted that conventionally, standard temperature and pressure (STP) conditions may be defined as 0°C and 1 bar, other conventional definitions for standard conditions of temperature and pressure exist, and therefore, the recitation of standard conditions of temperature and pressure renders Claim 17 unclear. For purposes of examination, it will be assumed that approximately as 0°C and 1 bar constituted standard conditions of temperature and pressure. Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 9-12, 14-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Liu et al. (“Electropolymerization of high stable poly(3,4-ethylenedioxythiophene) in ionic liquids and its potential applications in electrochemical capacitor”).

Regarding Claims 1, 4, 12, 14, 20, Huang teaches an electrode, a supercapacitor using said electrode therein, and a method of manufacturing the electrode and supercapacitor (Abstract, Experimental Section, 1st and 2nd Paragraphs of Results and Discussion). Huang teaches that the electrode comprises an aluminum foil (“a support made of an aluminum based material”), aligned carbon nanotubes (ACNTs) (“vertically aligned carbon nanotubes”), and a polyaniline (PANI) film (“an electrically conductive polymer matrix”) (Abstract, Experimental Section, 3rd Paragraph of Introduction, 1st and 2nd Paragraphs of Results and Discussion, Figure 1, Figure 4). Huang teaches that the method comprises synthesizing, on the aluminum foil, an array (“carpet”) of ACNTs via chemical vapor deposition (CVD) at a temperature of 640°C-645°C (Experimental Section, 1st and 2nd Paragraphs of Results and Discussion). Following the synthesis of the ACNTs, Huang teaches that the method comprises a step of electrochemically depositing a PANI film on each ACNT from an electrolytic solution including aniline (“precursor monomer of said matrix”) and H2SO4 (a “protic” solvent) (Experimental Section, 1st and 2nd Paragraphs of Results and Discussion).

However, Liu teaches a conductive polymer electrode material for use in an electrode of a supercapacitor (Abstract, Conclusion). Liu teaches that in terms of conductive polymers and their method of manufacture, ionic liquids increase the stability of conductive polymers and are extremely beneficial to polymerization-conducting polymers (2nd Paragraph of Introduction). In particular, Liu teaches that an environmentally stabile ionic liquid such as 1-butyl-3-methylimidazolium tetrafluoroborate ([BMI][BF4]) may be utilized in conjunction with a conductive polymer (in this case PEDOT) to increase the stability thereof (2nd and 3rd Paragraphs of Introduction, Conclusion).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further incorporate an ionic liquid (i.e. ([BMI][BF4]), as taught by Liu, in the electrolytic solution of Huang, given not only because an ionic liquid would help increase the stability of the conductive PANI material, but also because [BMI][BF4] in particular is an environmentally stable ionic liquid.

Regarding Claims 5-6, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, the ionic liquid is [BMI][BF4] (i.e. an ionic liquid having a “protic or aprotic cation, substituted or not” selected from the family of “imidazolium,” and having at least one “anion, organic or not, substituted or not” selected from “BF4-“) (See Claim 1).

Regarding Claim 7, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.

Therefore, Huang, as modified by Liu, is considered to meet the required and positively recited structural limitations of the instant Claim by virtue of teaching the instantly claimed invention of Claim 1 (See Claim 1, wherein the electrolytic solution includes a protic solvent instead of an aprotic solvent). 

Regarding Claim 9, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Huang teaches that the PANI electrochemical deposition process is carried out via “a cyclic method and/or a galvanostatic method, pulsed or continuous, and/or a potentiostatic method, pulsed or continuous” (Experimental Section, 1st and 2nd Paragraphs of Results and Discussion).

Regarding Claim 10, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, given that both the PANI and ACNTs are present on the surface of the aluminum foil, the PANI necessarily exhibits/represents a percentage by weight compared to the total weight of the electrode (See Claim 1). Furthermore, and in particular, Huang teaches that the PANI is loaded on the ACNTs in increasing amounts of 40.5 wt%, 63.8%, and 77.7 wt% (i.e. “comprises up to 99% wt.”) (Experimental Section, 2nd Paragraph of Results and Discussion).

Regarding Claim 11, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.


Regarding Claim 15, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 12, as previously described.
As previously described, Huang teaches a supercapacitor comprising the electrode therein (See Claims 1 and 12). In particular, Huang teaches that the supercapacitor is formed as a coin-cell supercapacitor which comprises two of the electrodes therein, wherein said two electrodes are spaced apart from one another via a separator (“an asymmetric type 2 assembly with two electrodes according to claim 12”) (Experimental Section). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Liu et al. (“Electropolymerization of high stable poly(3,4-ethylenedioxythiophene) in ionic liquids and its potential applications in electrochemical capacitor”) and Su et al. (“Effective growth of vertically aligned carbon nanotube turfs on flexible Al foil”).

Regarding Claim 2, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.
Huang, as modified by Liu, does not explicitly teach that the CVD is carried out at a temperature within the instantly claimed range.
However, Su teaches a method of growing vertically aligned carbon nanotubes (VACNTs) on the surface of aluminum foil (Abstract). Su teaches that the VACNTs are synthesized on the aluminum foil via st Paragraph of Results and discussion). Su teaches that the CVD process is carried out at temperatures within the range of 600°C-850°C (1st Paragraph of Results and discussion). In particular, Su teaches that growth (i.e. average height) of the VACNTs is controllable via modulation of the CVD process temperature, wherein lower CVD temperatures produced shorter VACNTs, whereas higher CVD temperatures produced taller VACNTs (1st, Paragraph of Results and discussion). However, Su teaches that when the CVD process temperature is too low or too high, the VACNTs may not adequately grow on the aluminum foil (1st Paragraph of Results and discussion).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill would, through routine experimentation with a reasonable expectation of success, control the temperature at which the CVD process of Huang, as modified by Liu, is performed (for example, to a temperature which satisfies the instantly claimed range) as a direct means of controlling/optimizing the average growth height of the ACNTs, given that Su teaches that with respect to carbon nanotubes grown on the surface of aluminum foil via CVD, the average growth height of the carbon nanotubes is controllable via modulation of the CVD process temperature, wherein lower CVD temperatures help produce shorter carbon nanotubes and higher CVD temperatures help produce taller carbon nanotubes (i.e. Su teaches that a result-effective variable relationship exists between CVD processing temperature and consequent average growth height of carbon nanotubes on aluminum foil). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Liu et al. (“Electropolymerization of high stable poly(3,4-ethylenedioxythiophene) in ionic liquids and its potential applications in electrochemical capacitor”) and Fleischer et al. (US 2011/0242731).

Regarding Claim 3, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.
Huang, as modified by Liu, does not explicitly teach that prior to the deposition of PANI, the ACNTs are subjected to an oxidizing treatment.
However, Fleischer teaches an electrical device, such as a supercapacitor, comprising an electrode therein, wherein the electrode comprises carbon nanotubes infused to a substrate (Abstract, [0025]-[0026]). Fleischer teaches that the substrate is, for example, formed out of an aluminum foil ([0064]). Fleischer teaches that after being formed, the carbon nanotubes may be subjected to an oxidizing treatment in order to ensure that the carbon nanotubes remain open-ended ([0047]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would subject the ACNTs of Huang, as modified by Liu, to an oxidizing treatment, as taught by Fleischer, prior to the deposition of PANI, given that an oxidizing treatment would allow the ACNTs to remain open-ended.

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Liu et al. (“Electropolymerization of high stable poly(3,4-ethylenedioxythiophene) in ionic liquids and its potential applications in electrochemical capacitor”) and Hsu (US 2004/0206942).

Regarding Claim 8, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.
Huang, as modified by Liu, does not explicitly teach that the electrolytic solution exhibits a viscosity within the instantly claimed ranges.

Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, control the viscosity of the electrolyte solution of Huang, as modified by Liu (for example, to a viscosity which satisfies the instantly claimed ranges), as a direct means of controlling/optimizing the thickness characteristics associated with the deposition of the PANI, given that Hsu teaches that with respect to the deposition of a solution comprising an electrically conductive polymer therein, the viscosity of said solution directly influences control of deposition thickness characteristics (i.e. Hsu teaches that a result-effective variable relationship exists between the viscosity of the electrolytic solution and the consequent thickness characteristics associated with its deposition).

Claims 13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Liu et al. (“Electropolymerization of high stable poly(3,4-ethylenedioxythiophene) in ionic liquids and its potential applications in electrochemical capacitor”) and Sarrazin et al. (US 2013/0189586).

Regarding Claims 13, 18-19, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described.

However, Sarrazin teaches a composite material comprising carbon nanotubes aligned in an electrically conductive polymer matrix (Abstract, [0001]-[0004]). Sarrazin teaches that the carbon nanotubes are formed so as to be aligned via a process such as CVD ([0041]-[0042], [0045]). Sarrazin teaches that the carbon nanotubes such that they form a dense carpet of aligned carbon nanotubes ([0085]). Sarrazin teaches that the carbon nanotubes exhibit a density of, in particular, 109 to 1011 carbon nanotubes per square centimeter ([0085]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the electrode of Huang, as modified by Liu, such that the ACNTs exhibit a density of 109 to 1011 carbon nanotubes per square centimeter of electrode, given that such a density would allow for the ACNTs to be in the form of a dense carpet on the aluminum foil, as taught by Sarrazin.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Exploring Aligned-Carbon-Nanotubes@Polyaniline Arrays on Household Al as Supercapacitors”), and further in view of Liu et al. (“Electropolymerization of high stable poly(3,4-ethylenedioxythiophene) in ionic liquids and its potential applications in electrochemical capacitor”) and Banno et al. (US 2003/0003359).

Regarding Claim 16, Huang, as modified by Liu, teaches the instantly claimed invention of Claim 1, as previously described. 

Huang, as modified by Liu, does not explicitly teach that the method further comprises positioning the assembly in an encapsulation package.
However, Banno teaches a capacitor (Abstract, [0002]). Banno teaches that an electrode assembly of a capacitor may be placed within a capacitor housing (e.g. a can or a laminate pack) which seals the electrode assembly therein (e.g. mechanical sealing or heat-sealing) ([0230]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would position the assembly of Huang, as modified by Liu, in a sealable can or laminate pack capacitor housing (“encapsulation housing”), as taught by Banno, given that such a capacitor housing would allow for the assembly to be further protected within a sealed environment (i.e. the sealed inside of the capacitor housing).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729